F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 6 1998
                                 TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 DENISE SCHRODER,

          Plaintiff-Appellant,

               v.                                     No. 98-3128
                                               (D.C. No. 96-CV-2261-GLR)
 MARVIN T. RUNYON, Postmaster                           (D. Kan.)
 General, U.S. Postal Service,

          Defendant-Appellee.




                             ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is

ordered submitted without oral argument.

      Denise Schroder, appearing pro se, appeals the district court’s dismissal of

her Title VII and state law employment discrimination claims. We exercise


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

      Schroder was employed by the United States Postal Service (USPS) from

1979 until her termination on March 8, 1995, for excessive absenteeism. She

filed an “EEO Complaint of Discrimination” with the USPS on August 8, 1995.

The standardized complaint form asked her to identify the “Type of

Discrimination” alleged and offered eight choices: “Race,” “Color,” “Religion,”

“National Origin,” “Sex,” “Age,” “Retaliation,” and “Disability.” Schroder

checked the box marked “Disability.” The form also asked Schroder to “[e]xplain

the specific actions or situation that resulted in [her] allegation(s).” In response

she wrote: “Refused any and or all Documentation from all my Doctors after I

was assaulted by Roger O’Neal Acting Supervisor Brenda Marts was in charge.”

Ex. 14.

      On August 15, 1995, the USPS requested clarification from Schroder

concerning the date of the alleged discriminatory conduct and she responded by

providing a transcript from her workers’ compensation hearing. Attached to the

transcript was a note stating: “June 12, 1994, was when I was assaulted I brought

the transcript and doctor notes of being off work.” Ex. 17 at 2.

      The USPS outlined the scope of its planned investigation in a letter to

Schroder dated February 20, 1996. The letter characterized the type of

discrimination at issue as “Disability (not specified),” indicated the dates of the


                                          -2-
incident were “October 18, 1994 through January 26, 1995,” and summarized the

specific issue to be investigated as “Management failed to accept medical

documentation submitted by complainant.” Ex. 16. Although the letter informed

Schroder she could object to the scope of the proposed investigation, she

remained silent.

      On March 11, 1996, the USPS issued its final decision dismissing

Schroder’s complaint. The decision informed Schroder she could appeal by either

filing a civil action in federal district court or by filing an appeal with the Equal

Employment Opportunity Commission (EEOC). Schroder ultimately did both. In

her original pro se complaint, Schroder alleged she was terminated for exercising

her workers’ compensation rights, she was assaulted by her supervisor, Roger

O’Neal, and she was terminated because she was pregnant. Her appointed

counsel filed an amended complaint alleging (1) Schroder was physically grabbed

by O’Neal on June 12, 1994, because of her gender; (2) she was terminated on

March 8, 1995, in retaliation for having complained about the June 12 incident;

and (3) she was terminated in retaliation for having exercised her workers’

compensation rights in 1994.

      Pursuant to defendant’s motion, the district court dismissed Schroder’s

discrimination claims without prejudice for failure to exhaust administrative

remedies. The court concluded Schroder had failed to allege retaliation or


                                          -3-
discrimination based on gender in her administrative EEOC charge. As for her

state law claim of retaliation for having exercised her workers’ compensation

rights, the court found Title VII is the exclusive remedy for claims of retaliation

and discrimination against the federal government.

       We review de novo the district court’s decision to dismiss Schroder’s Title

VII claims for lack of subject matter jurisdiction.      See Khader v. Aspin , 1 F.3d

968, 971 (10th Cir. 1993). Federal courts lack jurisdiction to entertain Title VII

claims not first filed with the EEOC.     Seymore v. Shawver & Sons, Inc.       , 111 F.3d

794, 799 (10th Cir.), cert. denied 118 S. Ct. 342 (1997). A judicial complaint for

relief may encompass any discrimination like or reasonably related to the

allegations in the plaintiff’s EEOC charge, including new acts occurring during

the pendency of the charge.     Id. However, if a discriminatory act occurs prior to

the EEOC filing and plaintiff fails to allege the act or claim in the EEOC charge,

the act or claim ordinarily will not reasonably relate to the charge.    See id.

       We have reviewed the entire record on appeal and agree with the district

court that the claims asserted by Schroder do not reasonably relate to her

administrative EEOC charge. Schroder checked only the box “Disability” in

identifying the type of discrimination claimed. Although this action alone is not

dispositive, “it certainly creates a presumption that she was not asserting claims

represented by boxes not checked.”       Gunnell v. Utah Valley State College     , ___


                                             -4-
F.3d ____, 1998 WL 488796 at *5 (10th Cir. 1998). Further, that presumption

was not rebutted by Schroder’s vague explanation of facts supporting her charge

or by her subsequent response to the USPS’s request for information regarding

dates of the alleged discrimination. Schroder’s silence in response to the USPS’s

letter outlining the scope of its proposed investigation is convincing evidence she

did not intend to pursue the alleged acts of gender-based discrimination contained

in her amended judicial complaint (both of which allegedly occurred well prior to

the filing of her charge).

      One purpose for requiring a Title VII claimant to exhaust administrative

remedies is to provide the agency with information it needs to investigate and

resolve a dispute between a claimant and his employer.        Khader , 1 F.3d at 971.

When, as here, claimant fails to provide the agency with information sufficient to

evaluate the merits of subsequent judicial claims, the claimant cannot be deemed

to have exhausted administrative remedies.         Id. Accordingly, we conclude the

district court properly dismissed Schroder’s Title VII claims.

      We conclude the district court also properly dismissed with prejudice

Schroder’s state law retaliation claim. As the court correctly noted, “[t]he

exclusive remedy for discrimination claims by federal employees is Title VII.”

Keesee v. Orr , 816 F.2d 545, 547 (10th Cir. 1987);      see also Robinson v. Dalton ,

107 F.3d 1018, 1020-21 (3d Cir. 1997) (same);        Briones v. Runyon , 101 F.3d 287,


                                             -5-
289 (2d Cir. 1996) (same).

      The judgment of the district court is AFFIRMED. The mandate shall issue

forthwith.

                                            Entered for the Court

                                            Mary Beck Briscoe
                                            Circuit Judge




                                      -6-